—In a consolidated action to recover damages for negligence and medical malpractice, the defendant Faith New Testament Fellowship appeals from so much of an order of the Supreme Court, Westchester County (Fredman, J.), entered July 20, 1995, as granted the branch of the plaintiffs’ motion which was for a protective order against its request to take the deposition of the infant plaintiff.
Ordered that the appeal is dismissed, with costs.
The appellant submitted no opposition to the motion which resulted in the order appealed from. Consequently, the appeal must be dismissed (see, CPLR 5511; Murphy v Murphy, 212 AD2d 583, 585; Matter of Linda K., 151 AD2d 574). Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.